Citation Nr: 0701864	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 decision by the RO which 
granted service connection for bilateral defective hearing 
and assigned a noncompensable evaluation, effective from 
August 22, 2003, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  A personal hearing at the RO was held in July 
2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran currently has a Level I hearing loss in each 
ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 4.86, 
Part 4, including Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2003, fully satisfied the duty to 
notify provisions of VCAA regarding the veteran's initial 
service connection claim for the disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The August 2003 VCAA letter did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date should the claimant's claim for service 
connection for hearing loss be granted.  In a July 2004 
rating decision, the RO granted service connection for 
hearing loss and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for hearing loss and assigned an initial 
noncompensable disability rating effective August 2003 (date 
of claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial noncompensable rating and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a December 2004 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The veteran's service medical records and all private and VA 
medical records identified by the veteran have been obtained 
and associated with the claims file.  Furthermore, in June 
2005, the veteran notified VA that the two private 
audiological evaluations already of record were the only 
medical treatment he had received for his hearing problems 
outside of the VA examination, and that he had no additional 
evidence to submit.  Under the circumstances, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2006).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2006).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2006).  

To evaluate the degree of disability from defective hearing, 
the VA Rating Schedule establishes eleven auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) 
(2006).  See Lendenmann, supra.  

In the instant case, the evidence of record includes a 
September 2003 VA audiological examination and copies of two 
private audiological examinations conducted in September 2003 
and January 2005.  

Puretone threshold, in decibels, on the September 2003 VA 
audiological examination were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
40
30
45
35
LEFT
20
35
40
55
38

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  Middle ear function was normal.  The 
examiner indicated that the veteran had mild to moderately 
severe sensorineural hearing loss in the left ear and mild to 
severe sensorineural hearing loss in the right ear.  

The findings from the private audiological examinations in 
September 2003 and January 2005 were not significantly 
different.  The September 2003 audiology examination report 
showed an average puretone decibel loss (rounded to the 
nearest whole number) of 39 decibels in the right ear and 43 
decibels in the left ear.  Speech discrimination was 92 
percent in each ear.  On audiology examination in January 
2005, the average puretone decibel loss was 41 and 45 
decibels, respectively, and the percent of speech 
discrimination was 96 percent, bilaterally.  

In this case, the average puretone decibel loss for the 
veteran's right ear on VA examination in September 2003 
achieved by adding the loss at 1,000, 2,000, 3,000, and 4,000 
Hz and dividing by four, was 35.  The percent of 
discrimination was 96.  By intersecting the column in Table 
VI (38 C.F.R. § 4.85) for average puretone decibel loss 
falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 38.  The percent of 
discrimination was 96.  The resulting numeric designation for 
the left ear is I.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation.  It should also be noted that 
application of the audiological findings from the two private 
examinations to the rating schedule would not result in a 
higher evaluation.  That is, the audiological findings would 
result in the same numeric designation of I for each ear, 
which is commensurate with a noncompensable evaluation.  
Audiometric testing results are dispositive evidence in a 
claim for a compensable rating for hearing loss.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

However, in this case, puretone thresholds were not 55 
decibels or more at each of the four frequencies in either 
ear.  Therefore, application of § 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman Numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, neither the private or VA audiologist suggested 
or certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor do the audiological 
findings from any of the three audiological examinations 
satisfy the provisions of § 4.86(b).  Thus, application of 
the exceptional pattern of hearing impairment is not 
warranted.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to hearing 
loss, the Board is constrained to abide by VA regulations.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
disability rating for bilateral hearing loss.  




ORDER

Entitlement to an initial compensable evaluation for 
bilateral defective hearing, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


